Title: The Commissioners to John Paul Jones, 16 June 1778
From: First Joint Commission at Paris,Adams, John
To: Jones, John Paul


     
     Passy, 16 June 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:137–138. Jones was ordered to prepare for a voyage to America on which he would harass the British as much as possible, specific mention being made of the vulnerability of the Newfoundland fishery and the transports passing back and forth between England and America. The Commissioners also directed Jones to carry, but not to await, whatever dispatches might reach him from the Commissioners or the French government and to put on board whatever cargo he could, so long as it did not impair the fighting and sailing qualities of the Ranger.
     These orders could not have reached Jones at Brest, for he had already left that place and must have been nearing Paris (Jones to the Commissioners, 3 June, note 2, above). They are curious in view of the correspondence that had passed between Jones and Franklin. The text, together with Arthur Lee’s surprise at Jones’ arrival (to JA, 5 July, below), indicates that the Commissioners, on the 16th at least, believed that Jones would remain at Brest and thus be able to leave for America immediately (see also Commissioners to Jones, 22 Aug. [1st], below).This is another indication that JA and Arthur Lee were acting without full information and that an effort was being made to conceal Franklin’s dealings with Jones. Lee’s letter of 5 July indicates that Jones received his orders after his arrival, perhaps on 23 June, the date on which very similar instructions were sent to Capt. Abraham Whipple of the Providence (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:140–141).
    